Citation Nr: 0632874	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-20 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran requested a hearing before a member of the Board, 
and he was also scheduled for a hearing before a Decision 
Review Officer in October 2004.  An informal hearing was held 
in lieu the hearing before a Decision Review Officer.  The 
veteran has submitted several statements withdrawing his 
request for a hearing before a member of the Board.  
Accordingly, his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2006).

In February 2005, the RO informed the veteran that his appeal 
was certified to the Board.  In June 2006, the veteran's 
representative filed a Motion of Good Cause to accept 
additional evidence beyond the 90-days after certification of 
the appeal to the Board.  For good cause shown, the Board 
accepts the additional evidence for inclusion in the record 
on appeal.  38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder, resulting from an in-service stressor. 

The service medical records show that in July 1972 the 
veteran was involved in a motor vehicle accident.  No 
psychiatric abnormality was found on separation examination.  

After service, on VA psychiatric examination in October 1974, 
the diagnosis was paranoid personality disorder.  In June 
2001, after psychology testing and evaluation, the diagnosis 
was post-traumatic stress disorder.  In November 2002,  VA 
physician stated that veteran's post-traumatic stress 
disorder stemmed mostly from the "1973" accident.  In April 
2004, a hypnotherapist stated that the veteran's dominant 
stressor in his life was the car accident that happened 
during service. 

On VA examination in May 2002, the examiner reported that he 
could not form a confident opinion regarding whether the 
veteran had post-traumatic stress disorder. The diagnoses 
were rule out malingering and rule out post-traumatic stress 
disorder.  

In view of the conflicting medical evidence, further 
evidentiary development is required under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Ask the veteran for official 
documentation, including any police report 
or accident investigation, pertaining to 
the vehicle accident of July 1, 1972, in 
Warrensburg, Missouri. 

3. Obtain records from the Social Security 
Administration.

4. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has post-traumatic 
stress disorder.  The examination should 
include psychological testing.  



The examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  The claims file must be 
provided to the examiner for review. 

Following the review of all of the record, 
the VA examiner is asked to express an 
opinion as to whether it is at least as 
likely as not that the veteran has post-
traumatic stress disorder related to the 
in-service accident in 1972, which is 
documented in the service medical records. 

In formulating the opinion, the VA 
psychiatrist is to consider that term "as 
likely as not" does not mean within the 
realm of possibility, rather it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation. 

5. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

